          Case 1:19-cv-12569-DPW Document 10 Filed 02/11/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 THY CHEA,

                Plaintiff,
                                                          Civil Action No. 19-12569-DPW
 v.

 CHAD WOLF, Acting Secretary, Department
 of Homeland Security; MATTHEW T.
 ALBENCE, Acting Director, U.S.
 Immigration and Customs Enforcement;
 MARCOS D. CHARLES, Acting Field Office
 Director, U.S. Immigration and Customs
 Enforcement Boston Field Office; MICHAEL
 POMPEO, Secretary, Department of State; in
 their official capacities.

                Defendants.

             ASSENTED TO MOTION FOR THIRD EXTENSION OF TIME

       NOW COME Defendants, by and through their attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, and respectfully request this Court to extend the

deadline for Defendants to file a responsive pleading for an additional fourteen (14) days, from

February 12, 2020, to February 26, 2020. Defendants’ deadline to respond to the Complaint was

initially January 15, 2020. Defendants seek this extension of time to allow the parties to continue

discussing a potential resolution of this case. On February 10, 2020, Plaintiff submitted Form I-

131A, Application for Travel Document to the U.S. Embassy in Phnom Penh, Cambodia, and was

interviewed based on the application. The adjudication of this application may obviate the need

for further litigation. Opposing counsel has been contacted and has indicated her assent to this

Motion.
         Case 1:19-cv-12569-DPW Document 10 Filed 02/11/20 Page 2 of 2



       WHEREFORE, the Defendants respectfully request that the Court extend by fourteen

(14) days the date by which the Defendants must file a responsive pleading, or motion to dismiss

under Fed. R. Civ. P. 12(b), up to and including February 26, 2020.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Erin E. Brizius
                                              Erin E. Brizius
                                              Assistant U.S. Attorney
                                              United States Attorney’s Office
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3398
Dated: February 11, 2020                      Erin.E.Brizius2@usdoj.gov


                             LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that, pursuant to Local Rule 7.1, I conferred with Plaintiff’s counsel, and

she assented to the relief requested in this Motion.

                                              /s/ Erin E. Brizius
                                              Erin E. Brizius
Dated: February 11, 2020                      Assistant U.S. Attorney




                                                 2
